IN THE SUPREME COURT OF THE STATE OF DELAWARE

    PAUL LACOMBE,                          §
                                           §   No. 4, 2021
         Defendant Below,                  §
         Appellant,                        §
                                           §
         v.                                §   Court Below–Superior Court
                                           §   of the State of Delaware
    STATE OF DELAWARE,                     §
                                           §   Cr. ID No. 1112018546 (N)
         Plaintiff Below,                  §
         Appellee.                         §

                            Submitted: January 26, 2021
                             Decided: February 22, 2021


                                         ORDER

       On January 4, 2021, the appellant, Paul Lacombe, filed a notice of appeal from

the Superior Court’s November 25, 2020 order denying his third motion for

postconviction relief. Under Supreme Court Rule 6(a)(iv), a timely notice of appeal

should have been filed on or before December 28, 2020.1 On January 6, 2021, the

Senior Court Clerk issued, by certified mail, a notice directing Lacombe to show

cause why his appeal should not be dismissed as untimely filed. Lacombe received

the notice to show cause as evidenced by the undated return receipt that was filed

with the Court on January 13, 2021. A timely response was due on or before January



1
 Because the thirtieth day fell on a legal holiday—December 25, 2020—the notice of appeal was
due on or before the next business day, or December 28, 2020. Del. Supr. Ct. R. 11(a).
25, 2021.2 To date, Lacombe has not responded to the notice to show cause.

Therefore, dismissal of the appeal is deemed unopposed.

          NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                   BY THE COURT:



                                   /s/ Karen L. Valihura
                                   Justice




2
    See Del. Supr. Ct. R. 11(a).
                                           2